/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 28: limitations “defining the first loading effect limits as the second loading effect limits when the first measured loading effect is within the first loading effect limits” appear to be in circular logic and it is unclear whether the requirement of “the first measured loading effect is within the first loading effect limits” is actually within the second effect limits as the result of the definition. Clarifications are respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, 19-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tietke (US 20130222119).
 Tietke teaches
A method for dynamic power control of a contactless reader, the method comprising: supplying power to an antenna to a predetermined level of power, the power to the antenna being supplied for a contactless transaction between the contactless reader and a transponder (Fig. 4-5, 7: s200, par. 22-25, 41, 62-64); 
performing a first measuring of a loading effect on the antenna at the predetermined level of power; comparing the first measured loading effect against a first upper loading effect limit and a first lower loading effect limit ([0089] FIG. 4 shows a corresponding flow chart. In step 200, the RFID reading device is operated first with a minimal field strength, that is, for example, with the first transmitting power level, which results in the activation field strength. When the document with the integrated RFID transponder is introduced into the range of the RFID reading device, this is detected by the RFID reading device due to the resulting decrease of the field strength below the first threshold value, in that the measured field strength is compared to the first threshold value (step 202))
adjusting the power level when the first measured loading effect is outside the first loading effect limits (Fig. 4-5, 7: s204); 
performing a second measuring of the loading effect on the antenna at the adjusted level of power (Fig. 4-5, 7: s206), and 
defining a second upper loading effect limit and a second lower loading effect limit based on the adjusted level of power (Tietke, par. 95-98, 101-105: second upper limit interpreted as the maximum power the reader can handle protected by the Zener diode and the second lower limit as an increment from the previous threshold)
2.1, further comprising detecting a change of the loading effect of the antenna, each detecting is followed by adjusting the power level when a change on the loading effect is detected (Tietke, pars. 26-28, 57, 65-66, 95-98, 101-105).
3.2, further comprising: transmitting data; and followed by receiving data, wherein detecting is executed before each data transmission (Tietke, Fig. 5, 7, pars. 26-28, 57, 65-66: field strength is continuously measured by component 116).
4.2, further comprising: at least transmitting data; and followed by receiving data, wherein detecting is executed after each data reception (Tietke, Fig. 5, 7, pars. 26-28, 57, 65-66).
5.2, further comprising: receiving a transmission request; performing a third measuring of the loading effect on the antenna based on the adjusted power level; comparing the third measured loading effect to the second loading effect limits in order to determine whether the third measured loading effect is inside or outside the second loading effect limits; and detecting a further change of loading effect when the third measured relative loading effect is outside the second loading effect limits (Tietke, Fig. 4-5, 7, pars. 26-28, 57, 65-66, 95-98, 101-105).
8.1, wherein the predetermined level of power is a predefined maximum level of power relative to the contactless transaction between the contactless reader and the transponder (Tietke, Fig. 4-5, 7, pars. 26-28, 57, 62-66, 100)
Re claims 10-14, 17, see discussion regarding claims above.
23.1, further comprising defining the first loading effect limits as the second loading effect limits when the first measured loading effect is within the first loading effect limits (Tietke, par. 24, 28, 30, 98-99: power is reduced).  
27.10, wherein the loading effects are representative of a distance between the contactless reader and the transponder (Tietke, par. 62).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietke (US 20130222119) in view of Kormann (US 20170104468)
Re claims 9.1, Tietke is silent to the contactless reader is a near field communication (NFC) contactless reader.
Kormann teaches that it is well known in the art for a reader of NFC or RFID technology to be able to regulate or dynamically adjust its transmitting power (Kormann, Figs. 7-9, par. 45, 48-49, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kormann so that power adjustment can be made in NFC readers.
Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietke (US 20130222119)
Re claim 22.5, Tietke discloses further adjusting the power level when the third measured loading effect is outside the second loading effect limits (Fig. 4, s210); Tietke further discloses that field strength can be increased stepwise until an overvoltage protection limit (par. 101-105).
Tietke is silent to ST-19-LJU-o487USo1Page 5 of 9performing a fourth measuring of the loading effect on the antenna at the further adjusted level of power; and defining a third upper loading effect limit and a third lower loading effect limit based on the further adjusted level of power.  
However, this is considered an obvious extension of Tietke’s teachings since it depends on design choice, i.e. how many increments and maximum power that can be handled.
24.1, wherein the first loading effect limits are predefined during manufacturing (it is unclear whether the limits being predefined during manufacturing; however, its existence reveals that it can be done during manufacturing).  
25.14, wherein the dynamic power control circuit is further configured to: further adjust the power level when the third measured loading effect is outside the second loading effect limits; perform a fourth measuring of the loading effect on the antenna at the further adjusted level of power; and defining a third upper loading effect limit and a third lower loading effect limit based on the further adjusted level of power (although silent to this feature, however, this is considered an obvious extension of Tietke’s teachings since it depends on design choice, i.e. how many increments and maximum power that can be handled).  
Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietke (US 20130222119)
Re claim 26.10, Tietke is silent to wherein the dynamic power control circuit is further configured to define the first loading effect limits as the second loading effect limits when the first measured loading effect is within the first loading effect limits. 
Patterson discloses that “reader data 199 may define a table of transmit power values correlated with distance values. In such an embodiment, the tag logic 152 determines the tag's distance from the reader 26 … the transmit power of the tag signal is selected based on the tag's distance from the reader 26” (c14 lines 14-30).  In other words, if the tag is at a second distance at a second time, then the second limits (i.e. transmit power requirement) initially would be different or higher than the tag at a further distance previously.
Re claim 28, see discussion regarding claims above.

Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the current amendment overcomes the rejection.  However, as discussed above, the prior art is still believed to be able meeting the claim limitations.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887